

Exhibit 10.1
 
EXECUTION COPY
 



 


STOCKHOLDER AGREEMENT




THIS STOCKHOLDER AGREEMENT (this “Agreement”) is entered on June 30, 2006, among
the direct and indirect holders signatory hereto (the “Stockholders”) of certain
shares of common stock of AMERCO, a Nevada corporation (the “Company”) As used
in this Agreement, the term “Shares” shall refer to all shares of common stock,
$0.25 par value, of the Company held or acquired by each Stockholder at any time
during the term of this Agreement, and of any other type, class, or series of
voting stock of the Company which may be issued at any time by the Company and
acquired by any Stockholder at any time during the term of this Agreement,
including, but not limited to, any shares of any type, class, or series of
voting stock of the Company into which Shares held pursuant to this Agreement
may be and are converted, and shall also include all powers or rights to vote
any shares of common or other voting stock of the Company that are owned or
controlled, directly or indirectly, by a Stockholder individually, or as a
fiduciary, partner, joint venturer, stockholder, or director of a holder of such
shares, or otherwise.


WITNESSETH:


WHEREAS, the Stockholders desire to combine their voting power in order to
further its interests; and


WHEREAS, the Stockholders believe that this Agreement will advance this goal by
facilitating (1) corporate stability, (2) evaluation of strategies to maximize
the value and liquidity of the Company’s securities, and (3) other matters of
interest to the Stockholders;


NOW, THEREFORE, the Stockholders, for and in consideration of the mutual
promises and covenants herein made, do hereby agree to and with each other as
follows:


1. Duration. The term of this Agreement shall commence on the date first set
forth above (the "Commencement Date”) and the restrictions and obligations
described herein shall be effective and remain in force between the parties
until July 1,2007, or until terminated as provided for herein, whichever occurs
first. This Agreement shall automatically renew on July 1, of each successive
year, unless a Stockholder provides written notice by June 1, to all other
Stockholders of its intent to withdraw from the Agreement.


2. Voting the Shares; Limitations Thereon: Proxy. Unless otherwise provided for
herein, in voting on all matters that may come before any meeting of the
stockholders of the Company (a “Company Stockholders Meeting”) occurring during
the term of this Agreement, the Shares shall be voted as one block in the manner
and upon the conditions and restrictions set forth below:



--------------------------------------------------------------------------------


A. Majority Voting. Except as otherwise specifically provided herein all voting
with respect to the Shares shall be at the direction of “a majority in interest
of the Stockholders” (defined below) in accordance with this Section 2. For
purposes of this Agreement and unless otherwise provided for herein, with
respect to any voting of the Shares requiring the direction or vote of a
majority in interest of the Stockholders, each Stockholder (whether an
individual or an entity) shall be entitled to one vote for each Share subject to
this Agreement; provided, however, that if any Shares are entitled to more or
less than one vote per Share in any matter to be voted on at a Company
Stockholders Meeting, then for purposes of any vote taken hereunder with respect
to such matter, such Shares shall have the same voting entitlement under this
Agreement. For purposes of this Agreement, a “majority in interest of the
Stockholders” shall mean Stockholders holding greater than fifty percent (50%)
of all Shares that are actually voted pursuant to this Agreement at a
Stockholders Meeting (defined below) or at any other meeting of the Stockholders
hereunder in person or by proxy by the Stockholders, or if any such Shares are
entitled to more or less than one vote per Share in any matter to be voted on at
a Company Stockholders Meeting, then for purposes of any vote taken hereunder
with respect to such matter, a “majority in interest of the Stockholders" shall
mean Stockholders holding greater than fifty percent (50%) of the votes that are
actually voted pursuant to this Agreement at a Stockholders Meeting in person or
by proxy by the Stockholders. When so voting or directing the manner in which
the Shares shall be voted, Stockholders may vote at a Stockholders Meeting or at
any other meeting of the Stockholders hereunder by written proxy. Stockholders
may also participate in and vote at a Stockholders Meeting or at any other
meeting of the Stockholders hereunder by means of conference telephone or
similar communications equipment whereby all Stockholders participating in such
meeting can hear one another, and such participation shall constitute presence
in person at any such meeting. In addition, any action that may be taken
hereunder by a majority in interest of the Stockholders at a Stockholders
Meeting or at any other meeting of the Stockholders hereunder may be taken
without a meeting upon the express written consent of all Stockholders.


B. Stockholders Meeting. Prior to voting the Shares with respect to any
resolution or election which comes before any Company Stockholders Meeting, a
meeting of the Stockholders for the purpose of directing the manner in which the
Shares shall be voted (a “Stockholders Meeting”) shall be held no earlier than
forty-eight (48) hours after the receipt by each of the Stockholders of a
Stockholder Meeting Notice (defined below) and no later than the day preceding a
Company Stockholders Meeting. The Stockholders hereby appoint the Proxy
referenced in Section 2.C hereof, and such Proxy accepts such appointment, as
the Stockholder responsible for giving written notice of each Stockholders
Meeting (“Stockholder Meeting Notice”) to all Stockholders within seven (7) days
after such Proxy receives notice of a Company Stockholders Meeting, which
Stockholder Meeting Notice shall include:


(i) The matters to be submitted to the vote of the stockholders of the Company
and the date on which such matter is to be submitted to the vote of the
stockholders of Company or a reference to a particular notice of a Company
Stockholders Meeting otherwise sent by the Company to its stockholders and
received by all Stockholders hereunder; and





--------------------------------------------------------------------------------




(ii) The place (unless such meeting is to be held among all of the Stockholders
participating solely by conference telephone or similar communications
equipment), day, and hour of the Stockholders Meeting to direct the manner in
which the Shares shall be voted. The place of any such meeting shall be selected
by the Proxy referenced in Section 2.C hereof, provided, however, that such
place shall be within Maricopa County, Arizona and, provided further, that an
“absolute majority of the Stockholders” may agree that such meeting shall be
held elsewhere. Any Stockholder who desires to participate in any such meeting
by conference telephone or similar communications equipment must give written
notice, which notice must be received by the Proxy referenced in Section 2.C
hereof no later than twenty-four (24) hours prior to such meeting, stating such
desire and a telephone number at which such Stockholder can be reached on the
day and hour of such meeting. If the meeting is to be held solely by means of
conference telephone or similar communications equipment, the Stockholders
Meeting Notice shall also describe the procedure pursuant to which the meeting
shall be held and the method by which each Stockholder may participate therein.
The term “absolute majority of the Stockholders” shall mean for purposes of this
Agreement the Stockholders holding greater than fifty percent (50%) of all
Shares held by all Stockholders pursuant to this Agreement, or if any such
Shares are entitled to more or less than one vote per Share in any matter to be
voted on at a Company Stockholders Meeting, that for purposes of any vote taken
hereunder with respect to such matter, upon the express written consent of the
Stockholders holding greater than fifty percent (50%) of the votes held by all
Stockholders pursuant to this Agreement.


The obligation of the Proxy referenced in Section 2.C hereof to give notice to
all Stockholders under this Section 2.B may be delegated by such Proxy to any
other person. The provisions of this Section 2.B shall not apply when action is
taken on any matter to be voted on at a Company Stockholders Meeting by written
consent in accordance with the third to last sentence of Section 2.A hereof.


C. Appointment of Proxy. In addition to and in order to carry out the provisions
and intentions set forth in this Section 2, the Stockholders hereby constitute
and appoint James P. Shoen, and James P. Shoen accepts such appointment, as the
Stockholders’ true and lawful attorney and agent in their name, place and stead
to vote the Shares as their proxy in accordance with the direction as to voting
such Shares as provided for in this Agreement (in his capacity as proxy for the
Stockholders, James P. Shoen shall hereinafter be referred to as “Proxy,” which
term shall include any successor proxy designated or selected in accordance with
Section 9 hereof). The proxy granted herein shall be irrevocable and coupled
with an interest and shall continue in force until this Agreement is terminated.
The Stockholders, and each of them, and Proxy shall execute on the date hereof
the form of proxy attached hereto as Exhibit A and made a part hereof. Proxy
agrees to promptly file a copy of the fully executed proxy with the Secretary of
the Company for notification purposes. If the Stockholders fail, for whatever
reason, to direct Proxy as to the manner in which the Shares are to be voted,
then, Proxy shall exercise his best judgment in voting the Shares. Proxy shall
not have any liability to any person for any acts taken in good faith and that
do not constitute willful malfeasance.



--------------------------------------------------------------------------------


D. Limitations. Notwithstanding any other provision of this Agreement, to the
extent any Stockholder is prohibited by applicable law, rule, or regulation from
allowing such Stockholder’s Shares to be voted in accordance with the provisions
of this Section 2, the remaining Stockholders’ obligations and duties pursuant
to this Section 2 shall not be affected or impaired in any manner.


3. Termination. This Agreement shall be effective on the Commencement Date and
shall remain in full force and effect for the term set forth in Section 1 above;
provided, however, that this Agreement may be terminated at any time upon


(i) the consent of Stockholders holding greater than 60% of all Shares held by
all Stockholders pursuant to this Agreement.


4. Merger, Sale or Consolidation. In the event of a merger,sale or consolidation
involving the Company and in which (a) the Company is not the surviving entity
or (b) the Company becomes the subsidiary of another corporation, the
termination date hereof shall be accelerated to the effective date of said
consolidation, sale or merger unless Stockholders holding greater than 60% of
all Shares held by all Stockholders pursuant to this Agreement elect or consent
to continue this Agreement for its full term, substituting where appropriate the
voting shares issued pursuant to said consolidation, sale or merger for the
Shares.


5. Additional Shares. During the term of this Agreement, any and all additional
shares of the common stock or other voting stock of the Company which may be
acquired by or issued to the Stockholders in any transaction with any party
shall be subject to the terms, restrictions, and conditions of this Agreement
and shall be considered Shares for all purposes of this Agreement.


6. Additional Stockholders. From time to time after the execution of this
Agreement by the Stockholders who are the initial parties to this Agreement,
additional holders of certain shares of common stock or any other type of voting
stock that may be issued by the Company may become parties to this Agreement
subject to the terms hereof upon the consent of Stockholders holding greater
than 60% of all Shares held by all stockholders pursuant to this Agreement and
upon the execution of a counterpart signature page by each such holder


7. Stockholders Representations and Warranties. The Stockholders, and each of
them, by signing this Agreement, or a counterpart hereof, represent and warrant:


(i) That they (A) are the legal and equitable owners of, (B) are the legal
owners of and hold in trust for the equitable owners, or (C) otherwise have the
legal right to enter into this Agreement on behalf of the legal and equitable
owners of, the number of Shares listed beside their respective signatures;


(ii) That such Shares so listed constitute all of the Shares which they legally
or beneficially own or control, directly or indirectly;





 




--------------------------------------------------------------------------------




(iii) That they have the right and power to vote the number of Shares listed
beside their respective signatures;


(iv) That they have the right and power to enter into this Agreement, and to
perform the undertakings set forth herein; and


(v) Except as may be provided in the Company’s Articles of Incorporation or
By-Laws, there are no prior binding agreements to which any of the Stockholders
are a party or to which the Shares are subject that affect or restrict the
voting rights of the Shares or the manner in which the Shares shall be voted
and, to the extent any such purported agreement or agreements exist, have
existed or are claimed to exist, they are hereby released, discharged,
cancelled, terminated and rendered null and void, provided, however, that the
Stockholders acknowledge and agree that the Stockholders may execute agreements
solely between and with, or for the benefit of, other Stockholders which further
restrict the voting or the transferability of the Shares, such additional
restrictive agreements being subject to all of the terms and conditions of this
Agreement


(vi) Stockholders shall have the right to pledge
shares as collateral on any transaction.


8. Compensation and Reimbursement. Proxy shall not be entitled to any
compensation for his services as Proxy, but the Stockholders, jointly and
severally, shall reimburse him and hold him harmless for any expenses (including
attorneys’ fees) and disbursements reasonably incurred by Proxy in connection
with any litigation that may arise in respect of this Agreement or in respect of
the Company, to which Proxy is a party as a consequence of his acting as Proxy
pursuant to this Agreement.


9. Removal and Replacement of Proxy. Proxy may be removed and replaced as Proxy
for any reason by an affirmative vote of an absolute majority of the
Stockholders (as defined in Section 2.A) at a meeting called by any Stockholder
for the purpose of considering the replacement of Proxy. Such meeting shall
require seven (7) days advance written notice to all Stockholders. If Proxy is
removed, the Stockholders shall cause a written notice to that effect to be sent
to the removed Proxy effective as of the date set forth in said notice. Upon the
disability, removal, or resignation of Proxy or any successor Proxy, the vacancy
shall be filled by appointment by an absolute majority of the Stockholders
voting on such issue. Until the appointment of a new Proxy in accordance with
this Section 9, Edward J. Shoen shall serve as interim Proxy hereunder. At any
time that a proxy is removed or replaced hereunder and a new Proxy is appointed,
including the interim Proxy contemplated in this Section 9, the Stockholders
will execute a new proxy in substantially the form of Exhibit A hereto but with
the name of the new or interim Proxy substituted for James P. Shoen each time
such name appears in such proxy.


10. Knowing Covenants. The parties hereby represent to each other that the
covenants and agreements provided for in this Agreement have been knowingly and
voluntarily granted after thorough consultation with counsel as to the binding
and irrevocable effect thereof. Based upon consultation with counsel, the
parties hereby represent and warrant to each other that this Agreement is
binding and enforceable in accordance with its terms.


11. Exhibits. All Exhibits attached to this Agreement are fully incorporated
herein and are made part of this Agreement whether or not the Exhibits are
executed by any or all of the parties.



--------------------------------------------------------------------------------


12. Incorporation of Prefatory Language. The prefatory language made and stated
hereinabove is hereby incorporated by reference into, and made a part of, this
Agreement.


13. No Other Parties to Benefit. This Agreement is made for the sole benefit of
the parties hereto and their successors and assigns. Except as expressly
provided herein, no other person or entity is intended to or shall have any
rights or benefits hereunder, whether as third party beneficiaries or otherwise.


14. Notice. All notices provided for herein shall be hand delivered or sent by
Federal Express or other reputable overnight courier or by registered or
certified mail, postage prepaid, addressed to all parties hereto at the address
designated for each party in the signature pages hereto or at such other address
as the party who is to receive such notice may designate in writing delivered to
all other parties hereto. Notice shall be deemed received upon: (i) such hand
delivery, (ii) one (1) day after the day such notice is delivered to Federal
Express or other reputable overnight courier for next day delivery, or (iii)
three (3) days after the deposit of same in a letter box or other means provided
for the posting of mail, properly addressed in accordance with the first
sentence of this Section 14 and with the proper amount of postage affixed
thereto or other delivery charge paid or otherwise provided for. Actual receipt
of notice shall not be required to effect notice hereunder. Each party shall
promptly notify each other of any change of address.


15. Governing Law; Construction. The substantive laws of the State of Nevada
shall govern the interpretation and enforcement of this Agreement. This
Agreement is intended to express the mutual intent of the parties hereto,
irrespective of the party preparing or causing the preparation of any document,
and no rule of construction shall be applied against any party. Except as
otherwise provided herein, this Agreement shall be binding upon and shall inure
to the benefit of the parties, their heirs, successors, and assigns.


16. Modification and Waiver. No provision of this Agreement shall be amended,
waived, or modified except by an instrument in writing signed by all of the
parties hereto who have executed this Agreement or a counterpart hereof.


17. Materiality. All covenants, agreements, representations, and warranties made
herein shall be deemed to be material and to have been relied on by the parties
in entering into this Agreement and shall survive the execution and delivery of
this Agreement.


18. Headings. All sections and descriptive headings of sections and subsections
in this Agreement are inserted for convenience only and shall not affect the
construction or interpretation hereof.


19. Integration. This Agreement constitutes and embodies the full and complete
understanding and agreement of the parties hereto and supersedes all prior
understandings, whether oral or written. No representation, promise, inducement,
or statement of intention has been made by any party hereto which is not
embodied in this Agreement, and no party hereto shall be bound by or liable for
any alleged misrepresentation, promise, inducement, or statement of intention
not so set forth.



--------------------------------------------------------------------------------


20. Time of the Essence. Time is of the essence in all matters associated with
this Agreement.


21. Assignability. Except upon a merger, sale or transfer of Shares in
accordance with Section 4 hereof, no party shall assign this Agreement or any
part hereof or rights hereunder without the prior written consent of a majority
in interest of the Stockholders. Any assignment in violation of this paragraph
shall be null and void and vest no rights in the purported assignee.


22. Meetings of Stockholders; Notice. Whenever this Agreement requires or allows
the vote of Stockholders on any matter other than a matter to be voted on at a
Company Stockholders Meeting, as described in Section 2.B, or as provided in
Section 11 hereof in connection with the removal and replacement of Proxy, a
meeting may be called by any Stockholder for the purpose of voting on such
matter. Such meeting shall require seven (7) days advance written notice to all
Stockholders. Action on any such matter may also be taken by written consent in
accordance with the third to last sentence of Section 2.A hereof.


23. Indulgences Not Waivers. Neither the failure nor any delay on the part of
any party to exercise any right, remedy, power, or privilege under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, remedy, power, or privilege preclude any other or further
exercise of the same or of any other right, remedy, power, or privilege, nor
shall any waiver of any right, remedy, power, or privilege with respect to any
occurrence be construed as a waiver of such right, remedy, power, or privilege
with respect to any other occurrence.


24. Additional Instruments and Acts. The parties to this Agreement shall execute
(with acknowledgment or in affidavit form, if required) any further or
additional instruments, and shall perform any acts, which are or may become
necessary to effectuate and carry out the purposes of this Agreement or as may
be required by law.


25. Interpretation. In this Agreement the singular includes the plural, and the
plural the singular; words importing any gender include the other genders;
references to “writing” include printing, typing, lithography, and other means
of reproducing words in a tangible visible form.


26. Enforcement; Attorneys’ Fees. Should any proceeding be commenced or dispute
arise between the parties hereto concerning the terms of this Agreement, or the
rights and duties of the parties hereto, the prevailing party in such proceeding
or dispute shall be entitled, in addition to such other relief as may be
granted, to a reasonable sum as and for the prevailing party’s attorneys’ fees.


27. Remedies. In the event of a breach of this Agreement or any term hereof by
any party hereto, each Stockholder shall have all rights and remedies available
at law, in equity, or under the terms of this Agreement, including, without
limitation, the right to seek injunctive relief and specific performance of any
party’s obligations hereunder. All rights and remedies of the Stockholders shall
be cumulative and the exercise of any right or remedy by any Stockholder shall
not be deemed a waiver, relinquishment, or abandonment of any other right or
remedy, and shall not affect or limit in any way the future assertion of the
same, or any other right or remedy.





 




--------------------------------------------------------------------------------




28. Authority. By execution of this Agreement, the signatories hereto represent
and warrant their authority to act in the capacity represented. By execution of
this Agreement each party represents and warrants its right, power, and
authority to perform its obligations under this Agreement.


29. Counterparts; Effectiveness. This Agreement may be executed in several
counterparts, and all so executed shall constitute one agreement, binding among
the parties hereto who have executed a counterpart hereof.


30. Severability; Invalid Provision. To the extent that any provision of this
Agreement is determined to be invalid, illegal, or otherwise unenforceable as to
any Stockholder, such determination shall have no effect upon the remaining
provisions of this Agreement or upon the duties and obligations of the other
Stockholders. Further, in lieu of each such invalid, illegal, or unenforceable
provision, a valid, legal, and enforceable provision as similar in terms to such
invalid, illegal, or unenforceable provision shall be automatically added to
this Agreement and this Agreement shall be deemed reformed so as to incorporate
such substitute provision. Additionally, to the extent any Stockholder is an
employee benefit plan subject to ERISA, or other laws, rules, or regulations
render any Section (or any provision of any Section) invalid, illegal, or
unenforceable, as to such Stockholder, such determination shall have no effect
upon the remaining provisions of this Agreement or upon the duties or
obligations of the other Stockholders.


IN WITNESS WHEREOF, the parties hereto have hereunto set their hands as of the
date set forth beside their signature.


 

 
Name & Sig.                 Date of  
of Stockholders               Execution  
 


Edward J. Shoen,                June 30,2006
an individual
and as Trustee of MVS 028 Trust
Suite 1100
2727 N. Central
Phoenix, AZ 85004




/s/Edward J. Shoen
Edward J. Shoen








Mark V. Shoen                 June 30,2006
an individual
and as Trustee of EJS 028 Trust
Suite 1100
2727 N. Central
Phoenix, AZ 85004


/s/Mark V. Shoen
Mark V. Shoen



--------------------------------------------------------------------------------


James P. Shoen,                 June 30,2006
an individual
Suite 100
1325 Airmotive Way
Reno, NV 89502


/s/James P. Shoen
James P. Shoen


JPS Partners LTD               June 30, 2006
A Limited Partnership


/s/James P. Shoen
James P. Shoen
General Partner


Rosmarie T. Donovan, Trustee,


Shoen Irrevocable Trust, dated November 2, 1998, fbo Rose S.Shoen


/s/Rosmarie T. Donovan
Rosmarie T. Donovan, Trustee


Shoen Irrevocable Trust, dated November 2, 1998, fbo Sarah K.Shoen


/s/Rosmarie T. Donovan
Rosmarie T. Donovan, Trustee


Shoen Irrevocable Trust, dated November 2, 1998, fbo Ann M. Shoen


/s/Rosmarie T. Donovan
Rosmarie T. Donovan, Trustee


Shoen Irrevocable Trust, dated November 2, 1998, fbo Mary C.Shoen
 
/s/Rosmarie T. Donovan
Rosmarie T. Donovan, Trustee


Shoen Irrevocable Trust, dated November 2, 1998, fbo James P.Shoen II
 
/s/Rosmarie T. Donovan
Rosmarie T. Donovan, Trustee


Mark V. Shoen as President of
Blackwater Investments, Inc.


/s/Mark V. Shoen
Mark V. Shoen, President





--------------------------------------------------------------------------------






Southwest Fiduciary, Inc.           June 30, 2006
an Arizona Corporation,
Trustee under that "C"
Irrevocable Trust
dated December 20, 1982
(Mark V. Shoen, Grantor)






By /s/Greg Dovico
Its President


Southwest Fiduciary, Inc.         June 30, 2006
an Arizona Corporation,
Trustee under that "C"
Irrevocable Trust
dated December 20, 1982
(James P. Shoen, Grantor)




By /s/Greg Dovico
Its President






Southwest Fiduciary, Inc.         June 30, 2006
an Arizona Corporation,
Trustee under that "C"
Irrevocable Trust
dated December 20, 1982
(Edward J. Shoen, Grantor)






By /s/Greg Dovico
Its President







--------------------------------------------------------------------------------






Exhibit A
AMERCO


PROXY


(Including Power of Attorney)


The undersigned stockholder of AMERCO, a Nevada corporation, does hereby appoint
James P. Shoen agent and proxy of the undersigned, with full power of
substitution and with full power to act as true and lawful attorney in fact, to
vote, in accordance with the terms and conditions of that certain Stockholder
Agreement dated as of June 30, 2006 (the “Stockholder Agreement”), at any
meeting of the stockholders of AMERCO and upon all business as may properly come
before the meeting, in the name and place as proxy of the undersigned and with
all the powers which the undersigned would possess if personally present, all of
the stock of AMERCO standing in the name of the undersigned or which the
undersigned would be entitled to vote if personally present. James P. Shoen may
exercise the rights granted under this proxy either in person at any meeting of
the stockholders of AMERCO or by signing a proxy on behalf of the undersigned.
This proxy shall be valid and irrevocable until July 1, 2007 or until
termination of the Stockholder Agreement in accordance with the terms thereof,
whichever occurs first.


Dated: As of June 30, 2006




Name & Sig.                   Date of  
of Stockholders               Execution  
 


Edward J. Shoen,                 June 30,2006
an individual
and as Trustee of MVS 028 Trust
Suite 1100
2727 N. Central
Phoenix, AZ 85004




/s/Edward J. Shoen
Edward J. Shoen






Mark V. Shoen                     June 30,2006
an individual
and as Trustee of EJS 028 Trust
Suite 1100
2727 N. Central
Phoenix, AZ 85004




/s/Mark V. Shoen
Mark V. Shoen









--------------------------------------------------------------------------------






James P. Shoen,                   June 30,2006
an individual
Suite 100
1325 Airmotive Way
Reno, NV 89502


/s/James P. Shoen
James P. Shoen


JPS Partners LTD                 June 30, 2006
A Limited Partnership




/s/James P. Shoen
James P. Shoen
General Partner


Rosmarie T. Donovan, Trustee,


Shoen Irrevocable Trust, dated November 2, 1998, fbo Rose S.Shoen


/s/Rosmarie T. Donovan
Rosmarie T. Donovan, Trustee


Shoen Irrevocable Trust, dated November 2, 1998, fbo Sarah K.Shoen


/s/Rosmarie T. Donovan
Rosmarie T. Donovan, Trustee


Shoen Irrevocable Trust, dated November 2, 1998, fbo Ann M. Shoen


/s/Rosmarie T. Donovan
Rosmarie T. Donovan, Trustee


Shoen Irrevocable Trust, dated November 2, 1998, fbo Mary C.Shoen
 
/s/Rosmarie T. Donovan
Rosmarie T. Donovan, Trustee


Shoen Irrevocable Trust, dated November 2, 1998, fbo James P.Shoen II
 
/s/Rosmarie T. Donovan
Rosmarie T. Donovan, Trustee




Mark V. Shoen as President of
Blackwater Investments, Inc.




/s/Mark V. Shoen
Mark V. Shoen, President









--------------------------------------------------------------------------------






Southwest Fiduciary, Inc.             June 30, 2006
an Arizona Corporation,
Trustee under that "C"
Irrevocable Trust
dated December 20, 1982
(Mark V. Shoen, Grantor)






By/s/Greg Dovico
Its President


Southwest Fiduciary, Inc.            June 30, 2006
an Arizona Corporation,
Trustee under that "C"
Irrevocable Trust
dated December 20, 1982
(James P. Shoen, Grantor)




By/s/Greg Dovico
Its President






Southwest Fiduciary, Inc.             June 30, 2006
an Arizona Corporation,
Trustee under that "C"
Irrevocable Trust
dated December 20, 1982
(Edward J. Shoen, Grantor)






By /s/Greg Dovico
Its President